       Case 1:18-cv-00088-DAE Document 104 Filed 02/27/20 Page 1 of 12
                                                                       FILED
                                                                        i 27      zczo

                     UNITED STATES DISTRICT COURlLERK U                     P$TRIGT
                      WESTERN DISTRICT OF TEXAS
                           AUSTIN DIVISION
Jerome Schmidt                            §
                                          §    CIVIL NO:
vs.                                       §    AU:18-CV-00088-DAE
                                          §
United States of America,                 §



              RECEIPT FOR DEFENDANT'S EXHIBITS

       I hereby acknowledge receipt   of the following exhibits introduced at the
trial proceedings.

       These exhibits will be retained until the final disposition of the case.


                        SEE THE ATTACHED LIST




DATE
         /2Z /                                /(j3
                                          ATTORNEY FOR DEFENDANT
               Case 1:18-cv-00088-DAE Document 104 Filed 02/27/20 Page 2 of 12


                                                  United States District Court
                                                        Western District
                                               Exhibits Log: 1:18-cv-00088-DAE
                                        Schmidt v. United States of America, 2/10/2020




Gov- 1    Photographs Toyota                                                             No   NO

Gov-2     Report Texas Peace Officer & Affidavit                                         No   Yes   2/14/2020   2/14/ 2020
                                                                                                    9:52 AM     9:52 AM
Gov-3     Photograph Van                                                                 No   No

Cov-4     Photograph Aerial View of     Accident Scene                                   NO   NO

Gov-5     Photograph South Lamar                                                         No   No

Gov-6     Van Estimate Repaw                                                             No   No

Gov-7     Scott Bayley CV                                                                No   No    2/14/2020   2/14/2020
                                                                                                    12:14 PM    12:14 PM

Gov-8     Margot Burns CV                                                                No   No    2/14/2020   2/14/2020
                                                                                                    12:14 PM    1214   PM

Gov-9     Kyle Boone CV                                                                  No   No    2/14/2020   2/14/2020
                                                                                                    12:14 PM    12:14 PM

Gov-10    Julio Chalela CV                                                               No   No    2/14/2020   2/14/2020
                                                                                                    12:14 PM    12:14 PM

Gov-11    Christopher Loftus CV                                                          No   No    2/14/2020   2/14/2020
                                                                                                    12:14 PM    12:14 PM

Gov-12    CV Watson                                                                      No   No    2/14/2020   2/14/2020
                                                                                                    12:14 PM    12:14PM
Gov-13    AAN Update Eval and Management        of Concussions in Sports                 No   No

Gov-14    Article Anand Brain Mood 2005                                                  No   No

Gov- 15   Article Arnold Sensitivity Specificity 2005                                    No   No

Gov-16    Article Asken On Imagmg 2018                                                   No   No

Gov-17    Article Longitudinal changes 2007                                              No   No

Coy- 18   Article Beauchet Testosterone 2006                                             No   No

Gov-19    Article Belanger Sports-Relation Concussion 2005                               No   No

Coy- 20   Article Belanger Mets-Analysis 2005                                            No   No

Gov-21    Article Benbadis EEGs Epilepsy 2010                                            No   No

Gov-22    Article Berntez Poor Sleep Quality 2012                                        No   No

Gov-23    Article Bigler Significance Abnormalities 2001                                 No   No

Coy- 24   Article Binder   Meld Head   Trauma 1997                                       No   No

Gov-25    Article Boone Depression 1995                                                  No   No

Gov-26    Article Boone RAVLT Scores 2005                                                No   No

Gov-27    Article Boone White Matter Lesions 1992                                        No   No

Gov-28    Article Buckley Acute Cognitive Rest 2016                                      No   No

Gov-29    Article Bucks Obstructive Sleep Apoea 2013                                     No   No

Gov-30    Article Canessa Sleep Apnea Changes 2011                                       No   No

Gov-31    Article Carolozzi WAIS-IV 2015                                                 No   No

Gov-32    Article carroll WHO Centre Task Force 2004                                     No   No

Gov-33    Neurologists in iraq 5 years later                                             No   No

Gov-34    Article Crane Late-Life 2016                                                   No   No

Gov-35    AAN Guideline    Detection Dementia                                            No   No
                 Case 1:18-cv-00088-DAE Document 104 Filed 02/27/20 Page 3 of 12

Gov-35    Article Diaz-Asper IQ Predict 2004                                          No   No

Gov-37    Article Difazio Prolonged Activity 2016                                     No   No

Gov-38    Neuropsych Otucome       at 1 year Post Head Injury                         No   No

Gov-39    Article Dikmen Cognitive Outcome 2009                                       No   No

Gov-40    Article Eastley 812 Deficiency 2000                                         No   No

Gov-41    APA Ethical Principles                                                      No   No

Gov-42    Article Etenhofer Significance Self-reported 2009                           No   No

Gov-43    Article Evans Postconcussion Syndrome UpToDate                              No   No

 ov-44    Article Frencham Math Review 2005                                           No   No

Gov-45    Article Godbolt Systematic Review 2014                                      No   No

Gov-46    ArtIcle Gieiffenstein Clinical Myths 2009                                   No   No

Gov-47    Article Gruber Opiate Use 2009                                              No   No

Gov-48    Canadian Guidelines Third Edition                                           No   No

Gov-49    Article Harvey Clinical Applications 2012                                   No   No

Gov-50    Article Hawkins Influence of IQ 2001                                        No   No

Gov-51    Neuropsych Consensus Conference on Effort, Response Bias, and Malingering   No   No

Gov-52    Article Katzman incidental Findings 1999                                    No   No

Gov-53    Article Kim Incidental Pediatric 2002                                       No   No

Gov- 54   Article Lange Postconcussiori 2019                                          No   No

Gov-55    Meta-Analytic Methods and Importance of NonTBI Factors related to Outcome   No   No

Gov-56    Article Larson Evaluation Dementia UpToDate                                 No   No

Gov-57    Article Lorenzetti MRI Studies 2009                                         No   No

Gov-58    Article MartinPK Neuropsychologists' ValIdity (2015)                        No   No

Gov-59    Mild Traumatic Brain Injury and Postconcussion Syndrome                     No   No

Gov-60    Article McCrea Waiting Penod 2009                                           No   No

Gov-61    Article Miller Solving Dilemma   EEG 2013                                   No   No

Gov-62    Article Moor Adolescent Behaviors 2015                                      No   No

Gov-63    Article Morris MRI Meta-Analysis 2009                                       No   No

Gov-64    Article Diffusion MRI findings in patients                                  No   No

Gov-65    Article Palmer Base Rates 1998                                              No   No

Gov-66    Article Panayiotou Emotional Symptoms 2010                                  No   No

Gov-67    Article Pertab Limitations Meta-Analyses 2009                               No   No

Gov-68    Article Plassman Risk of Alzheimer's 2000                                   No   No

Gov-69    Article Ramalho Dementia TBI 2015                                           No   No

Gov-70    Article Reddy Postconcussion Syndrome 2011                                  No   No

Gov-71    Article Rohling Meta-analysis 2011                                          No   No

Gov-72    RSNA   Statement on Traumatic Brain Injury                                  No   No

Gov-73    Article Toward an Explanation of Dodrills                                   No   No

Gov-74    Article Salerno Brain Atrophy HypertensIon 1992                             No   No

Gov-75    Article Scahill Longitudinal Study 2003                                     No   No

Gov-76    Article Schoechlin ADHD Meta-Analysis 2005                                  No   No

Gov-77    Article Schretlen Quantitative Review 2003                                  No   No

Gov-78    Article Shenton OTI Courtroom 2018                                          No   No

Gov-79    Article Shively Dementia 2012                                               No   No

Gov-80    Article Singer 50-year Survey (2001)                                        No   NO
                 Case 1:18-cv-00088-DAE Document 104 Filed 02/27/20 Page 4 of 12

Gov-81     Article Smith SJM      EEG   Other Than Epilepsy 2005                       No   No

Gov-82     Article Stein Effects Medication 1998                                       No   No

Gov-83     Article The Acute Cognitive Effect of Zopiclone                             No   No

Gov-84     Article   EG   discriminant analyses                                        No   No

Gov-85     Article Benefits of strict rest after acute concussion                      No   No

0ev- 86    Concussion Diffuse Axonat Inji-y and Head Injury in Motor Vehicle Crashes   No   No

Gov-87     Article Weaver Healthy Volunteers 2018                                      No   No

0ev-88     Potential for Medicolegal Abuse                                             No   No

Gov-89     Article Yaouhi Sleep Apnea 2009                                             No   No

0ev- 90    Article Zakzan*s Variabibty 1-Ogh-Functioning 2011                          No   No

Gov-91     Clinical Utility of the Conners Performance Test                            No   No

Gov-92     Neurotrauma and Critical Care         of the Brain                          No   No

Gov-93     Bayley Schedule A Documents Received                                        No   No

Gov-94     Bayley Lost Earning and Household Contributions                             No   No

Gov-95     Bayley Life Expectancy-Table                                                No   No

Gov-96     Baytey Work Life Expectancy- Table                                          No   No

Gov-97     Bayley Accumyn Plan          1                                              No   No

Gov-98     Bayley Accumyn Plan 2                                                       No   No

Gov-99     Bayley-Summary Life Care Cost Updated Inflation Rates                       No   No

0ev- 101   Burns Life Care Plan Tables                                                 No   No

Gov- 102   Burns Life Care Plan Totals                                                 No   No

0ev- 106 Watson Figure        1   Scene Photos                                         No   No

Gov- 107   Watson Figure 2 Scene Photo of Toyota                                       No   No

0ev-lOB    Watson Figure 3 Exemplar Vehicle Lineup                                     No   No

Gov- 109   Watson Figure 4 Approx Alignment of Vehicles                                No   No

0ev- 110 Watson Figure         5 Crush Profile   of Chevrolet                          No   No

Gov- 111   Watson Figure 6 Crush Profile                                               No   No

0ev- 112   Watson Figure 7 Chevrolet Van from NASS                                     No   No

Gov-113    Watson Figure 8 Chevrolet Van from NASS                                     No   No

Coy- 114   Watson Figure 9 Toyota From NASS                                            No   No

Gov-115    Watson Figure 10 Toyota from NASS                                           No   No

Gov-116    Watson Figure 11 Toyota 4Runrier in NCAP                                    No   No

Gov-117    Watson Figure 12 IIHS 40 MPH Test                                           No   No

0ev- 118   Watson Figure 13 Concussion Risk v Head Acceleration                        No   No

Gov-119    Watson Figure 14 Head Injury Risk v Vehicle Delta                           No   No

0ev- 120   Watson NASS Data                                                            No   No

Gov- 121   Exemplar Photographs                                                        No   No

Coy- 122   Report Search NASS CDS                                                      No   No

Coy- 123   Watson NASS CDS No Injuries                                                 No   No

Gov- 124   Watson Summary of Available Test Reports                                    No   No

Gov-125    WatsonVehicle Information                                                   No   No

0ev- 126 Vinta*                                                                        No   No

Coy- 133   Effects_of_Blood_Pressure_on_Cognitive_Performance                          No   No

Pla-     Summary Medical Records                                                       No   Yes   2110/2020   2/10/2020
Schmidt-                                                                                          10:27AM     10:27AM
1
                   Case 1:18-cv-00088-DAE Document 104 Filed 02/27/20 Page 5 of 12

Na-      Summary Future Medical Chart                                Jo   No    2/13/2020
Schmidt-                                                                        3:53 PM
2

Na-      Summary Present Value Chart                                 No   No    2/12/2020   2/12/2020
Schmidt-                                                                        2:37PM      2:37PM
3

Pla-         Photographs                                             No   No    2/10/2020   2/10/2020
Schmidt-                                                                        9:24 AM     9:24 AM
4
Na-      jerry Schmidt CV 2017                                       No   No    2/10/2020   2/1012020
Schmidt-                                                                        9:24AM      9:24AM
S

Pta-         Bigler CV                                               No   No    2/10/2020   2/10/2020
Schmidt-                                                                        9:24 AM     9:24 AM
6

Pta-         Lewine CV                                               No   No    2/10/2020   2/10/2020
5JjrijrJt-                                                                      9:24 AM     9:24 AM
7
Pta-         Thoma CV                                                No   No    2/10/2020   2/10/2020
Schmidt-                                                                        9:24AM      3:08PM
8

Na-      Snyder CV                                                   No   No    2/10/2020   2/10/2020
Schmidt-                                                                        9:24 AM     9:24 AM
9
Pta-         Vidouna CV                                              No   No    2/10/2020   2/10/2020
Schmidt-                                                                        9:24 AM     9:24 AM
10

Pta-         Swiger CV                                               No   No    2/10/2020   2/10/2020
Schmidt-                                                                        9:24AM      9:24AM
11

Pta-         Freeman CV                                              No   No    2/10/2020   2/10/2020
Schmidt-                                                                        9:24AM      9:24AM
12

Na-      US Responses to Plaintiffs First RFA                        No   No    2/10/2020   2/10/2020
Schmidt-                                                                        9:24AM      9:24AM
13

Pta-         PhD License   retired status                            No   No
Schmidt-
14

Na-      2012-2015 tax returns                                       No   Yes   2/14f2020   2/14/2020
Schmidt-                                                                        12:13 PM    12:13 PM
15-A
Pta-         2016 Tax Return                                         No   Yes   2/14/2020   2/14/2020
Schmidt-                                                                        12:13 PM    12:13 PM
15-B

Pta-         2017 Tax Return                                         No   Yes   2/14/2020   2/14/2020
Schmidt-                                                                        12:13PM     12:13PM
is-C
Pta-         Imaging Ds                                              No   Yes   2/10/2020   2/10/2020
Schmidt-                                                                        10:55 AM    10:55 AM
16

Pta-         Ee expectancy tables                                    No   No    2/13/2020   2/13/2020
Schmidt-                                                                        3:49PM      3:49PM
17

Pta-          PI Medical Complete                                    No   No
Schmidt-
18

Pta-         CPIMEDSL                                                No   No
Schmidt-
19

Pta-         National Health Expenditure Projection                  No   No
Schmidt-
20
                   Case 1:18-cv-00088-DAE Document 104 Filed 02/27/20 Page 6 of 12

Pla-       How BLS Measures Price Change for Medical Care Services in the Consumer Price   No   No
Schmidt- Index     U.S. Bureau of Labor Statistics
21

Pla-       SSA POMS                                                                        No   No
Schmidt-
22

Pta-       APO wrecker impound form                                                        No   No
Schmidt-
23

PIe-       Operation Warriors Path                                                         No   No
Schmidt-
24

Pta-       Billing Records Seton SW 10-13-15                                               No   Yes   2/10/2020
Schmidt-                                                                                              9:24 AM
25

Pie-       Billing Records TCEP-Southwest 10-13-15                                         No   Yes   2/26/2020
Schmidt-                                                                                              10:35 AM
25

Pta-       Billing Records Brackenridge Hosp                                               No   Yes
Schmidt-
27
Na-      Billing Records Andrea Raymond MD by aff                                          No   Yes   2/26/2020
Schmidt-                                                                                              10:35 AM
28

Pla-     Biuing Records Texas Ortho 10-14-IS to 6-22-17                                    No   Yes   2/2612020
Schmidt-                                                                                              9:35 AM
29
Pie-       Billing Records Texas Orthopedics by         aff                                No   Yes   2/26/2020
Schmidt-                                                                                              9:35 AM
30

Pla-       8ling Records Texas Ortho Surgery Center by aff                                 No   Yes   2/25/2020
Schmidt-                                                                                              9:35 AM
31

Pta-       Billing Records Austin Center for Therapy and Assessment                        No   Yes   2/26/2020
Schmidt-                                                                                              10:35 AM
32

Pie-       Billing Records ARA by   aff                                                    No   Yes   2/26/2020
Schmidt-                                                                                              9:35 AM
33

Pie-       Billing Records NeuroTexas by     aff                                           No   Yes   2/26/2020
Schmidt-                                                                                              10:35 AM
34

Pta-       Bi!Iing Records Baylor S&W Med     Ctr   -   Lakeway by aff                     No   Yes   2/26/2020
Schmidt-                                                                                              10:35 AM
35

PIe-       Billing Records Rosalie Hudson MD       8-5-16                                  No   Yes
Schmidt-
36

Na-      Billing   Records   Hospitalists Concepts by aff                                  No   Yes   2/26/2020
Schmidt-                                                                                              10:35AM
37
Pta-       Billing Records Charles Maliett MD by        aft                                No   Yes
Schmidt-
38

Pta-       Big Records Encompass          Home Health by      aff                          No   Yes   2/26/2020
Schmidt-                                                                                              10:35 AM
39

Pta-       Billing Records US Anesthesia                                                   No   Yes
Schmidt-
40
                Case 1:18-cv-00088-DAE Document 104 Filed 02/27/20 Page 7 of 12

Na-      DD 214
Schmidt-
41

Pta-       Learned treatise Hanley2Ol7                                                       No   No
Schmidt-
42
Pta-       Learned treatise MayeraDlo                                                        No   No
Schmidt-
43
Pta-       Learned treatise Schretlen2003                                                    No   No
Schmidt-
44
Pia-       Learned treatise Lewtne2002                                                       No   No
Schmidt-
45
Pta-       Learned treatise Sherer2Ol5                                                       No   No
Schmidt-
46

Na-      Learned treatise Kay1993                                                            No   No
Schmidt-
47
Pta-       Learned treatise Huang2Ol2                                                        No   No
Schmidt-
48

Pta-       Learned treatise Thatcher200l                                                     No   No
Schmidt-
49

Pta-       Learned treatise Barnes2Ql8                                                       No   No
Schmidt-
50

Na-      Learned treatise Oleksiak2OlZ                                                       No   No
Schmidt-
51

Pta-       Learned treatise )ohnson2ol2                                                      No   No
Schmidt-
52

Pta-       Learned treatise Ponsford2al3                                                     No   No
Schmidt-
53

Pta-       Learned treatise Sayed2Ol3                                                        No   No
Schmidt-
54

Na-      CMS Prescription Drug Costs Wilt Rise 6.3% a Year for a Decade     Managed Care     No   No
Schmidt- magazine
55

Pta-       Learned treatise Pratapcharidl988                                                 No   No
Schmidt-
56

Pta-       Learned treahse Himanen200s                                                       No   No
Schmidt-
57

Pta-       Learned treatise Vandernaaltl999                                                  No   No
Schmidt-
58

Pta-     Consumer Price Index for Alt Urban Consumers   Medical Care      FRED   St. Louis   No   No
Schmidt- Fed
59

Pta-       CPIMEDSL                                                                          No   No
Schmidt-
60

Pta-       CPI Medical Complete                                                              No   No
Schmidt-
61
                Case 1:18-cv-00088-DAE Document 104 Filed 02/27/20 Page 8 of 12

Na-      withdrawn                                                No   No
Schmidt-
62

Pta-       3990-3999 rees2003                                     No   No
Schmidt-
63

Pla-       Learned treatise Fernandez2003                         No   No
Schmidt-
64

Na-      Learned treatise Dmg2011                                 No   No
Schmidt-
55
Na-      Learned treatise WaIIace2Ol8                             No   No
Schmidt-
66

Na-      Learned treatise Nathan200S                              No   No
Schmidt-
67
Na-      Learned treatise Rimetl9Sl                               No   No
Schmidt-
68

Pta-       Learned treatise LovetIl999                            No   No
Schmkft-
69
Na-      Learned treatise Thatcherl989                            No   No
Schmidt-
70

Pta-       Learned treatise Dow 1944                              No   No
Schmidt-
71

Na-        Learned treatise Lew2004                               No   No
Schmidt-
72

Pta-       Learned treatise Gaetz2000                             NoNo
Schmidt-
73

Pla-       Learned treatise Ponsford 2012                         No   No
Schmidt-
74

Pta-       Learned treatise Orlovska 2014                         No   No
Schmidt-
75

Pta-       CDC_Facts_for_Physicians_booktet                       No   No
Schmidt-
76

Pta-       Learned treatise GirgIs2Ol6                            No   No
Schmidt-
77

Pta-       Learned treatise Arciniegas2000                        No   No
Schmidt-
78

Na-      Learned treatise Lee 2013                                No   No
Schmidt-
79

Pta-       Learned treatise Huang2009                             No   No
Schmidt-
80

Na-        Learned treatise Whitwelt                              No   No
Schmidt-
81

Pta-       Learned treatise Fann 2018                             No   No
Schmidt-
82
                Case 1:18-cv-00088-DAE Document 104 Filed 02/27/20 Page 9 of 12

Pla-       Learned treatise ascual-Marquil994                     NO   No
Schmidt-
83
Pta-       Learned treatise GatIenlgg7                            No   No
Schmidt-
84

Pta-       Learned treatise Lee2014                               No   No
Schmidt-
85
Pta-       Learned treatise Robb-Swari2OlS                        No   No
Schmidt-
85
Pta-       Learned treatise 3oge 2004                             No   No
Schmidt-
87
Pta-       Learned treatise Ross2Ol3                              No   No
Schmidt-
88

Pta-       Learned treatise Vanderp4oeg 2009                      No   No
Schmidt-
89

Pta-       Learned treatise Mantua 2017                           No   No
Schmidt-
go

Pb-      Learned treatise Kushner 1998                            No   No
Schmidt-
91

Pta-       Learned treatise Heitger 2006                          No   No
Schmidt-
92
Pta-       Learned treatise Pogoda 2012                           No   No
Schmidt-
93
Pta-       withdrawn                                              No   No
Schmidt-
94

Pta-       Learned treatise Lewine 1999                           No   No
Schmidt-
95
Pla-       Learned treatise BigIerlg9S                            No   No
Schmidt-
96
Pta-       Learned treatise Lewene 2007                           No   No
Schmidt-
97
Pta-       Learned treatise Makley 2008                           No   No
Schmidt-
98

Pb-        Learned treatise Almeida                               No   No
Schmidt-
99
Pta-       Learned treatise Chan200l                              No   No
Schmidt-
100

Pta-       Learned treatise Ruff200g                              No   No
Schmidt-
101

Pta-       Learned treatise Netson2Ol9                            No   No
Schmidt-
102

Pta-       Learned treatise Maguen 2012                           No   No
Schmidt-
103
               Case 1:18-cv-00088-DAE Document 104 Filed 02/27/20 Page 10 of 12

Na-      Learned treatise Tarapore 2013                          No    No
Schmidt-
104

Pla-       Learned treatise Lobue2Ol6                            No    No
Schmidt-
'OS

Na-      Learned treatise Sidaros 2009                           No    No
Schmidt-
106

Pta-       Learned treatise }4uang2Ol4                           No    No
Schmidt-
107

Pta-       Learned treatise Verma 2007                           No    No
Schmidt-
108

Pta-       Learned treatise Wickwire 2017                        No    No
Schmidt-
109

Pta-       withdrawn                                             No    No
Schmidt-
110

Pta-       Learned treatise Iwaski200l                           No    No
Schmidt-
111

Pta-       Learned treatise Fehr200l                             No    No
Schmidt-
112

Pta-       Learned treatise Viethlg%                             No    No
Schmidt-
113

Pta-       Learned treatise Parks2OlS                            No    No
Schmidt-
114

Pta-       Learned treatise Grtbert2Ol4                          No    No
Schmidt-
115

Na-      Learned treatise Corrigan 2010                          No    No
Schmidt-
116

Na-      Learned treatise De Jongh2003                           No    No
Schmidt-
117

Pta-       Learned treatise BrogIio2009                           No   No
Schmidt-
118

Pta-       Learned treatise Bryant 2010                          No    No
Schmidt-
119

Pla-       Learned treatise Nandrajogzol8                         No   No
Schmidt-
120

Pta-       withdrawn                                              No   No
Schmidt-
121

Pta-       Learned treatise Hoofein-Vakii200l                     No   No
Schmidt-
122

Pta-       Learned treatise Barnes2Ol4                            No   No
Schmidt-
123

Na-      Learned treatise Nordstrom2ol4                           No   No
Schmidt-
124
                 Case 1:18-cv-00088-DAE Document 104 Filed 02/27/20 Page 11 of 12

Pta-       Learned treatise Nichols2Ol4                                                 No   No
Schrvdt-
125

Pta-       Learned treatise Jawaid 2009                                                 No   No
Schmidt-
126

Pta-       Learned treatise Ruff200S                                                    No   No
stht-
127
Pta-       US   healthcare spending to climb   53 percent   in 2018- agency   Reuters   No   No
Schmidt-
128

Pta-       withdrawn                                                                    No   No
Schmidt-
129

Pla-     VA-DoD CLINICAL PRACTICE GUIDELINE FOR THE MANAGEMENT OF CONCUSSION-           No   No
Schmidt- MILD TRAUMATIC BRAIN INJURY
130

Pta-       Learned treatise Warner2OlO                                                  No   No
Schmidt-
131

Pta-       Medical records Seton SW                                                     No   Yes   2/10/2020    2/10/2020
Schmidt-                                                                                           9:24AM       9:24AM
148

Pta-       Medical records OMC at Brackenridge                                          No   Yes   2/10/2020    2/10/2020
Schmidt-                                                                                           924AM        9:24AM
149

Pla-       Medical records NeuroAustin by      aff                                      No   Yes   2/10/2020    2/10/2020
Schmidt-                                                                                           9:24AM       9:24AM
150

Pta-       Medical records Texas Ortho                                                  No   Yes   2/10/2020    2/10/2020
                                                                                                   9:24AM       9:24AM
151

Pla-       Medical records Texas Ortho 1-1-16 to 3-29-17                                No   Yes   2/10/2020    2/10/2020
Schmidt-                                                                                           9:24 AM      9:24 AM
151-A
Pta-       Medical records Texas Orthopedics 10-14-15 to 2-24-16                        No   Yes   2/ 10/2020   2110/2020
Schmidt-                                                                                           9:24AM       9:24AM
151-8
Pla-       Medical records Texas Orthopedics                                            No   Yes   2/10/2020    2/10/2020
Schmidt-                                                                                           9:24AM       9:24AM
151-C

Pta-       Medical records Texas Orthopedics                                            No   Yes   2/10/2020    2/10/2020
Schmidt-                                                                                           9:24AM       9:24AM
151-0
Pla-       Medical records Texas Orthopedics                                            No   Yes   2/10/2020    2/10/2020
Schmidt-                                                                                           9:24AM       9:24AM
151-E

Pta-       Medical records Texas Orthopedics                                            No   Yes   2/10/2020    2/10/2020
Schmidt-                                                                                           9:24AM       9:24AM
151-F
Pta-       Medical records Texas Ortho Surgery Center by aff                            No   Yes   2/10/2020    2/10/2020
Schmidt-                                                                                           9:24 AM      9:24 AM
152

Pta-       Medical records Austin Center for Therapy and Assessment recs by aff         No   Yes   2/10/2020    2/10/2020
Schmidt-                                                                                           9:24AM       9:24AM
153-A
Pta-       Medical records Austin Center for Therapy and Assessment                     No   Yes   2/10/2020    2/10/2020
Schmidt-                                                                                           9:24 AM      9:24 AM
153-8
Pla-       Medical records Austin Center for Therapy and Assessment                     No   Yes   2/10/2020    2/10/2020
Schmidt-                                                                                           9:24 AM      9:24 AM
153-C
               Case 1:18-cv-00088-DAE Document 104 Filed 02/27/20 Page 12 of 12

Pta-       Medical records ARA by   aff                          No   Yes   2/10/2020    2/10/2020
Schmidt-                                                                    9:24AM       9:24AM
154

Pta-       Medical records NeuroTexas by aff                     No   Yes   2/10/2020    2/10/2020
Schmidt-                                                                    9:24AM       9:24AM
155

Pta-       Medical records Baylor S&W Med Ctr   Lakeway by aff   No   Yes   2/10/2020    2/10/2020
Schmidt-                                                                    9:24 AM      9:24 AM
156

Pta-       Medical records Charles MaHett MD by aff              No   Yes   2/10/2020    2/10/2020
Schmidt-                                                                    9:24 AM      9:24 AM
157-A

Pta-       Medical records Charles Mallett MD                    Na   Yes   2/10/2020    2/10/2020
Schmidt-                                                                    9:24 AM      9:24 AM
157-B

Pla-     Medical records Encompass Home Health by     aff        No   Yes   2/10/2020    2/10/2020
Schcmdt-                                                                    9:25AM       9:25AM
158

Pta-       Medical records David Pampe MD                        No   Yes   2/10/2020    2/10/2020
Schmidt-                                                                    9:25AM       9:25AM
159

Na-        VA medical records                                    No   Yes   2/ 10!2020   2/10/2020
Schmidt-                                                                    9:25AM       9:25AM
160

Pta-       ARA imaging                                           No   Yes   2/10/2020    2/10/2020
Schmidt-                                                                    9:25 AM      9:25 AM
161

Pta-       NeuroAustin imaging                                   No   Yes   2/10/2020    2/10/2020
Schm4t-                                                                     9.25 AM      9:25 AM
162
